Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 1 of
                                       10




                         Exhibit S
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 2 of
                                       10
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 3 of
                                       10
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 4 of
                                       10
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 5 of
                                       10
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 6 of
                                       10
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 7 of
                                       10
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 8 of
                                       10
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 9 of
                                       10
Case 1:14-cv-02887-JLK-MEH Document 261-15 Filed 04/29/20 USDC Colorado Page 10
                                     of 10
